COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-03-164-CV





KEVIN TWOMEY AND SHARON TWOMEY 	APPELLANTS



V.



HOLMES-REDDING BUILDERS, INC., 	APPELLEES

JERRY REDDING, WARRANTY 

UNDERWRITERS INSURANCE COMPANY, 

HOME OWNERS MANAGEMENT 

ENTERPRISES, INC., STRAND SYSTEMS 

ENGINEERING, INC., AND RICHARD P. MARTTER



----------



FROM THE 362
ND
 DISTRICT COURT OF DENTON COUNTY



----------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

------------

On June 13, 2003 and July 9, 2003, we notified appellants, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee was paid.  
See
 
Tex. R. App. P. 
42.3(c).  Appellants have not paid the $125 filing fee.  
See
 
Tex. R. App. P.
 5, 12.1(b).

Because appellants have failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court's order of July 21, 1998,
(footnote: 2) we dismiss the appeal.  
See
 
Tex. R. App. P
. 42.3(c), 43.2(f).

Appellants shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P
. 42.1(d).



PER CURIAM





PANEL D:	WALKER, J.; CAYCE, C.J.; and DAY, J.



DELIVERED: August 7, 2003



FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.


2:July 21, 1998 Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals, 
reprinted in
 
Appendix to the Texas Rules of Appellate Procedure
 (Vernon 2002).